COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-436-CV
IN RE DAVID REXROAT AND                                                        
RELATORS
SOVEREIGN HOMES CORPORATION
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION(1)
------------
The court has considered relator's petition for writ of mandamus and is of
the opinion that relief should be denied. Accordingly, relator's petition for
writ of mandamus is denied.
Relator shall pay all costs of this original proceeding, for which let
execution issue.
PER CURIAM
PANEL B: GARDNER, HOLMAN, and WALKER, JJ.
WALKER, J. would request a response.
[DELIVERED JAN. 10. 2003]

1. See Tex. R. App. P. 47.4.